                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        Civil Action No. 1:21-cv-47

MOUNTAIN VALLEY PIPELINE, LLC,

                 Plaintiff,

       v.

EASEMENTS TO CONSTRUCT,
OPERATE, AND MAINTAIN A                          CERTIFICATE FOR
NATURAL GAS PIPELINE OVER                     SERVICE BY PUBLICATION
TRACTS OF LAND IN ROCKINGHAM
COUNTY, GUILFORD COUNTY, AND
ALAMANCE COUNTY NORTH
CAROLINA, et al.,

                 Defendants.


       Pursuant to Rule 71.1(d)(3)(B)(i) of the Federal Rules of Civil

Procedure, the undersigned counsel for Plaintiff Mountain Valley Pipeline,

LLC states that the following defendants cannot be personally served

because, after diligent inquiry, their names and places of residence are

unknown or, if known, are beyond the territorial limits for personal service:

                         Defendants Who Have Unknown Heirs

                          Unknown Heirs of General O. Totten
                           MVP Parcel No. NC-RO-057.000
                            Located in Rockingham County

                   Unknown Heirs of Buddy Nathaniel Broadnax
                 MVP Parcel Nos. NC-RO-052.000 and NC-RO-053.000
                          Located in Rockingham County

PPAB 6050334v1


       Case 1:21-cv-00047-TDS-JLW Document 7 Filed 01/15/21 Page 1 of 3
       This the 15th day of January, 2021.

                                 PARKER POE ADAMS & BERNSTEIN LLP

                                 /s/ Michael J. Crook
                                 Michael J. Crook
                                 NC State Bar No. 44322
                                 Charles E. Raynal, IV
                                 NC State Bar No. 32310
                                 301 Fayetteville Street, Suite 1400
                                 Raleigh, North Carolina 27601
                                 Tel.: (919) 828-0564 | Fax: (919) 834-4564
                                 charlesraynal@parkerpoe.com
                                 michaelcrook@parkerpoe.com

                                 Katie M. Iams
                                 NC State Bar No. 38368
                                 620 S. Tryon Street, Suite 800
                                 Charlotte, North Carolina 28202
                                 Tel.: (704) 372-9000 | Fax: (704) 334-4706
                                 katieiams@parkerpoe.com

                                 Counsel for Mountain Valley Pipeline, LLC




PPAB 6050334v1                         2


       Case 1:21-cv-00047-TDS-JLW Document 7 Filed 01/15/21 Page 2 of 3
                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing was
electronically filed with the Clerk of the Court by using the CM/ECF System.

       This the 15th day of January, 2021.


                                 /s/ Michael J. Crook
                                 Michael J. Crook
                                 NC State Bar No. 44322
                                 Parker Poe Adams & Bernstein LLP
                                 301 Fayetteville Street, Suite 1400
                                 Raleigh, North Carolina 27601
                                 Tel.: (919) 828-0564 | Fax: (919) 834-4564
                                 michaelcrook@parkerpoe.com

                                 Counsel for Mountain Valley Pipeline, LLC




PPAB 6050334v1                        3


       Case 1:21-cv-00047-TDS-JLW Document 7 Filed 01/15/21 Page 3 of 3
